DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-088345 in view of Moriyama et al. (US PGP 2014/0030647).
JP ‘345 teaches a toner comprising a binder resin comprising a graft copolymer obtained by copolymerizing a polymerizable vinyl monomer onto a polyester resin ([0008]). The graft copolymer is taught to comprise a linker in that an unsaturated polyester monomer is employed comprising a vinyl group that will react with the vinyl component of the graft copolymer, wherein said polyester monomer has either a 
	Moriyama teaches a toner comprising a styrene-acrylic resin having a quaternary ammonium salt as a functional group as a charge control agent ([0050-51]).  Moriyama further teaches that such as a charge control agent are advantageous as it allows for the charge amount to be easily controlled within a desired range ([0051]).  Additionally, the charge control agent is taught to be used in an amount from 0.1 to 10% by weight by mass of the toner particles in order to optimize the image density of developed images and prevent fogging ([0054]).  Miyamoto further teaches the use of dialkylamino alkyl (meth) acrylates which read on the Applicant’s formula (1) recited in pending claim 6 (see [0052]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the charge control resins of Miyamoto et al. in the toner of JP ‘345 in the amount taught by Miyamoto et al. in order to better control the charge, image density and fogging properties of the toner.  The Applicant teaches that the time constant value recited in pending claim 2 is determined by the dispersability of a similar styrene-acrylic charge control resin in toner mother particles (see pp. 5-6 of the instant specification).  Specifically, the Applicant teaches that when a block copolymer is used as a binder resin, the vinyl polymer portion having a high affinity for the specific styrene-acrylic charge control resin and polyester portion having a low affinity for the styrene-acrylic charge control resin inhibits excessive dispersion of the charge control resin.  This is taught to adjust the time constant appropriately low (see pp. 5-6 of the instant specification).  As such combining the charge control resin taught by Moriyama would .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-088345 in view of Moriyama et al. (US PGP 2014/0030647) as applied to claims 1-4 and 6 above, and further in view of Kuroki et al. (US PGP 2017/0123333).
The complete discussions of Moriyama and JP ‘345 above are included herein.  While JP ‘345 teaches a styrene-acrylic and polyester graft polymer, JP ‘345 does not teach the use of (meth)acrylic acid as a linking group for combining the vinyl and polyester segments.
Kuroki teaches a toner comprising a graft polymer comprising a vinyl and a polyester segment ([0087]).  Additionally, Kuroki teaches that it is preferable to use a (meth)acrylic acid as a linking group in order to optimize the moisture absorbency of the toner in order to suppress a decrease in the triboelectrical charge properties of the toner ([0091]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the charge control resins of Miyamoto et al. in the toner of JP ‘345 in the amount taught by Miyamoto et al. in order to better control the charge, image density and fogging et al. as the linking group in the graft copolymer of JP ‘345 in order to control moisture absorbency and suppress a decrease in the triboelectrical charge properties of the toner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/11/2021